Citation Nr: 1456378	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  10-15 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for residuals of recurrent staph infection.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1974 and from January 1975 to December 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

When this case was previously before the Board in November 2013, it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's November 2013 remand observed that the Veteran has asserted that he experiences recurrent staph infections, characterized by skin lesions and abscesses, at various times throughout the year.  The Board noted that VA skin examinations conducted in February 2009 and April 2011 did not appear to have been administered during an active outbreak of the Veteran's service-connected skin disability.

The Board pointed out that when a veteran's medical history indicates that his condition undergoes periods of remission and recurrence, VA is required to attempt to provide a medical examination during the period of recurrence in order to provide a proper disability rating.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994) (VA skin examination during the remission phase of the condition did not accurately reflect the elements of the present disability).  The Board stated that on remand, the Veteran should be afforded a VA skin examination during an active outbreak of his symptoms.  

To this end, the Board requested that VA examine the Veteran at a point in time that his residuals of recurrent staph infection were in an active phase.  Moreover, the Board specifically requested that VA advise the Veteran that, if his symptoms were unobservable on the date of his scheduled examination, he should inform VA of this fact and reschedule another examination for another date. 

The Veteran was provided a VA examination in January 2014 at the Jackson VA Medical Center (VAMC).  A medical opinion (based on a review of the record, not a current examination of the Veteran) was obtained in September 2014.  

However, it does not appear that the AOJ gave the Veteran the notice required by the Board's November 2013 remand.  A December 2013 letter from the Appeal Management Center, notifying the Veteran that the VA medical facility nearest him would schedule him for an examination, did not inform him that if his symptoms were unobservable on the date of his scheduled examination, he should inform VA of this fact and reschedule another examination for another date.  The record before the Board does not include the actual examination notice letter from the Jackson VAMC.  The report of the January 2014 VA examination does not relate that the Veteran was informed that he should reschedule another examination for another date if his symptoms were unobservable on the scheduled date.  This failure is particularly significant in light of the fact that the examination found no symptoms of the Veteran's recurrent staph infection, indicating that it was in remission at that time.

In light of the foregoing, the Board finds that the January 2014 VA examination report, and the September 2014 medical opinion based in part on the January 2014 findings, are inadequate.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The foregoing also shows that the development requested by the Board's November 2013 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

Given that the Veteran has yet to be examined during an active period of his recurrent staph infection, and efforts to accommodate him during a flare-up of his disability have not been documented, and in order to give him every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Specifically, the AOJ should make every attempt to schedule the Veteran for another VA examination in connection to his recurrent staph infection during an acute episode or flare-up.  The AOJ should document every effort made to schedule the Veteran during the desired period and associate such documentation in the Veteran's VBMS eFolder.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA skin examination by a dermatologist for the purpose of determining the nature and severity of his service-connected residuals of recurrent staph infection. 
The VA examiner should detail the Veteran's complete skin medical history, conduct a thorough clinical evaluation, and perform any diagnostic testing deemed necessary.  All medical records contained in Virtual VA and VBMS and a copy of this remand should be made available to the examiner for his or her review.

To the extent possible, VA should make every attempt to schedule the examination during an active stage of the Veteran's recurrent staph infection, particularly since this condition by its very nature tends to have active versus inactive stages.  See Ardison, supra.  

Efforts to schedule the Veteran for an examination during an active period of his recurrent staph infection MUST be documented, and this documentation MUST be associated with the Veteran's VBMS eFolder.

The VA examiner should address the following: 

a)Identify all pathology related to the Veteran's service-connected skin disability.  Conduct all necessary tests and elicit clinical findings in response to the applicable diagnostic criteria.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805, 7806, 7820 (in effect prior to October 23, 2008).

b) Specify the location and extent of the skin disability in terms of a percentage of the body affected, percentage of exposed areas affected, and the frequency that systemic therapy, such as corticosteroids or immunosuppressive drugs, have been required during the past 12-months. 

c) State whether that skin disability is manifested by exfoliation, exudation, or itching involving an exposed surface or extensive area; constant exudation or constant, extensive lesions, or marked disfigurement; systemic or nervous manifestations and ulceration, extensive exfoliation, or extensive crusting; or whether it is exceptionally repugnant. 

d) Specifically note whether the Veteran's skin disability involves disfigurement of the head, face, or neck and describe the nature and extent of any disfigurement.  Also, take into account any flare-ups the Veteran may have experienced during the year. 

e) State whether the Veteran's skin disability is productive of scarring and specify the size of any scar and whether it causes limitation of motion, or is painful, unstable, or superficial.

f) Discuss whether the Veteran's skin disability is productive of any additional functional impairment.

g) State what impact, if any, the Veteran's skin disability has on his activities of daily living, including his ability to obtain and maintain substantially gainful employment. 

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




